DETAILED ACTION
This action is in response to the amendment filed 08/04/2021. Claims 1-13 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 Lines 19-21 state, “when returning from a power cut off, generating the logical-physical address conversion information based on the physical-logical address conversion information in the first non-volatile medium”. The Examiner respectfully notes that this is a contingent limitation appearing in a method claim and therefore under the broadest reasonable interpretation this limitation does not need to occur. (See Ex Parte Schulhauser). Accordingly, the Examiner requests the Applicant to positively recite this limitation by claiming “in response to returning from a power cut off, generating the logical-physical address conversion information based on the physical-logical address conversion information in the first non-volatile medium” to avoid a contingent limitation interpretation.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US PGPUB No US 2017/0039141 A1)(hereafter referred to as Yeh) in view of Thomas (US PGPUB No US 2015/0347026 A1)(hereafter referred to as Thomas).
Regarding Claim 1, Yeh discloses:
A storage device that receives an I/O request from a host computer and performs an I/O processing in response to the I/O request (Memory storage device 10 that receives access requests from a host system 11 [0038-0039]), the storage device comprising: a processor unit (memory control circuit unit 404 including a memory management circuit/microprocessor [0052-0054][0043][Fig 4]); a first nonvolatile medium (Non-volatile memory storage module [0045]); and a memory , wherein the storage device includes control information about a control of performing the I/O processing (Memory storage device includes both logical-to-physical and physical-to-logical mapping information in the buffer and both logical-to-physical and physical-to-logical mapping information in the rewriteable non-volatile memory module [0070-0072][0075]), the control information includes address conversion information for converting a physical address of a memory device in which target data of the I/O request is stored and a logical address that indicates a logical area of data stored in the physical address (In response to a write command the memory management circuit writes a physical-to-logical mapping to the buffer memory and the physical-to-logical information to the non-volatile memory [0072] After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the same time [0075]), the address conversion information includes physical-logical address conversion information for converting the physical address into the logical address, and logical-physical address conversion information for converting the logical address into the physical address (Memory storage device includes both logical-to-physical and physical-to-logical mapping information in the buffer and both logical-to-physical and physical-to-logical mapping information in the rewriteable non-volatile memory module [0070-and the processor unit stores the physical-logical address conversion information in the first nonvolatile memory and the memory (Memory management circuit can record both physical-to-logical and logical-to-physical mapping information in both the buffer and the rewriteable non-volatile memory module [070-0072][0075]), stores the logical-physical address conversion information in the memory (Memory management circuit can record logical-to-physical mapping information in the buffer [070-0072][0075]), and when returning from a power source cut off, generates the logical-physical address conversion information based on the physical-logical address conversion information in the first non-volatile medium (In response to being in a state indicating the power has just been turned back on (i.e. returning from a power cut off), the second mapping table (the logical-to-physical address conversion information [0111]) is updated according to the physical-to-logical mapping table stored in the rewriteable non-volatile memory module [0115-0117][Fig 19, Step S1909])
While Yeh discloses storing mapping table information in a buffer memory, Yeh does not explicitly disclose the buffer memory is a memory that has an access performance higher than that of the nonvolatile memory as claimed below:
a memory having access performance higher than that of the first nonvolatile medium
However Thomas discloses:
a memory having access performance higher than that of the first nonvolatile medium (Thomas discloses storing a primary mapping table in a fast access memory such as DRAM [0030])
The disclosures by Yeh and Thomas are analogous to the claim invention because they are in the same field of endeavor of address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yeh and Thomas before them, to modify the teachings of Yeh to include the teachings of Thomas since Thomas discloses utilizing a tiered mapping table in DRAM allows for the efficiency of the device to be approves by taking advantage of the faster DRAM access times without the expense of needing a DRAM large enough to hold the entire table. Thomas: [0030-0031]

Regarding Claim 2, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the processor unit synchronously stores the address conversion information of the control information into the memory and the first nonvolatile medium (Yeh: In response to a write command the memory management circuit writes a physical-to-logical mapping to the buffer memory and the physical-to-logical information to the non-volatile memory [0072] The physical-to-logical mapping information may be synchronously updated [0095]), and the processor unit performs the I/O processing using the address conversion information stored in the memory (Yeh: The physical-to-logical mapping table in the buffer is utilized during write processing (I/O processing) [0072]).  

Regarding Claim 3, Yeh in view of Thomas discloses all of the elements of claim 2 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the processor unit performs first storage of synchronously storing the control information including the address conversion information into the memory and the first nonvolatile medium (Yeh: After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the same time [0075]), and second storage of storing the control information into a second nonvolatile storage medium at a frequency smaller than a frequency of the first storage (Yeh: After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the same time [0075] (i.e. the logical-to-physical mapping in the non-volatile is updated less frequently than the physical-to-logical as it is updated after the physical-to-logical table has been fully written)).  

Regarding Claim 4, Yeh in view of Thomas discloses all of the elements of claim 2 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the address conversion information stored in the memory and the address conversion information synchronously stored in the first nonvolatile medium have a same target address and different forms (Yeh: The physical-to-logical information in the buffer and the physical-to-logical information in the non-volatile memory each indicate the same physical address but the buffer information is stored in a table in the buffer where the memory information is stored in the last physical programming unit in a physical erasing unit of the memory (i.e. different “forms”) [0072]) wherein the physical-logical address conversion information comprises a one-stage table (Yeh: The physical-to-logical information is stored in a physical-to-logical table in the non-volatile memory (one-stage table) [0072]), and wherein the logical-physical address conversion information comprises a multi-stage table (Thomas discloses storing a primary group mapping table in the memory and a second level table in the nonvolatile memory (i.e. a multi-stage table) [0030]). 

Regarding Claim 5, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the physical-logical address conversion information is managed by a one-stage table (Yeh: The physical-to-logical information is stored in a physical-to-logical table in the non-volatile memory [0072]), and the logical-physical address conversion information is managed by a multi-stage table (Thomas discloses storing a primary group mapping table in the memory and a second level table in the nonvolatile memory (i.e. a multi-stage table) [0030]). 

Regarding Claim 6, Yeh in view of Thomas discloses all of the elements of claim 5 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the processor unit uses the logical-physical address conversion information to access data in the memory device (Yeh: Memory management circuit uses the logical-to-physical information to perform read and write accesses [0070]).   

Regarding Claim 9, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the control information stored in the memory includes a cache space, monitor information, and a part of the address conversion information (Yeh: The buffer memory stores multiple physical-to-logical mappings to the same logical unit (this is cache and 

Regarding Claim 10, Yeh in view of Thomas discloses all of the elements of claim 9 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the control information stored in the first nonvolatile medium does not include a cache space or monitor information (Yeh: Only the last physical-to-logical mapping (part of the address conversion information) is stored to the nonvolatile memory, not the prior mappings to the same logical unit (the cache/monitor information). “During the N times of writing operations the physical-to-logical information 1022 includes Nth physical-to-logical mapping information of the logical unit 810(0) without including the previous N-1 number of physical-to-logical mapping information of the logical unit 810(0).” [0089]).   

Regarding Claim 11, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the first nonvolatile medium is a memory device that stores data relating to the I/O processing (Yeh: Memory storage device 10 that receives access requests from a host system 11 [0038-0039]).    

Regarding Claim 12, Yeh in view of Thomas discloses all of the elements of claim 1 as shown in the rejection above.
Yeh in view of Thomas also discloses:
wherein the memory is volatile (Thomas discloses storing a primary mapping table in a fast access memory such as DRAM [0030])      

Regarding Claim 13, Yeh discloses:
A control method in a storage device that receives an I/O request from a host computer and performs an I/O processing in response to the I/O request (Memory storage device 10 that receives access requests from a host system 11 [0038-0039]), the storage device including a processor unit (memory control circuit unit 404 including a memory management circuit/microprocessor [0052-0054][0043][Fig 4]), a nonvolatile medium (Non-volatile memory storage module [0045]), and a memory (buffer memory [0060]), the control method comprising: storing control information about a control of performing the I/O processing (Memory storage device includes both logical-to-physical and physical-to-logical mapping information in the buffer and both logical-to-physical and physical-to-logical mapping information in the rewriteable , the control information including address conversion information for converting a physical address of a memory device in which target data of the I/O request is stored and a logical address that indicates a logical area of data stored in the physical address (In response to a write command the memory management circuit writes a physical-to-logical mapping to the buffer memory and the physical-to-logical information to the non-volatile memory [0072] After the physical-to-logical mapping table is fully written, the logical-to-physical mapping table in the buffer is updated. The logical-to-physical mapping table in the non-volatile memory can be synchronously updated at the same time [0075]), the address conversion information including physical-logical address conversion information for converting the physical address into the logical address, and logical-physical address conversion information for converting the logical address into the physical address (Memory storage device includes both logical-to-physical and physical-to-logical mapping information in the buffer and both logical-to-physical and physical-to-logical mapping information in the rewriteable non-volatile memory module [0070-0072][0075]) the processor unit storing the physical-logical address conversion information in the nonvolatile memory and the memory (Memory management circuit can record both physical-to-logical and logical-to-physical mapping information in both the buffer and the rewriteable non-volatile memory module [070-0072][0075]), storing the logical-physical address conversion information in the memory (Memory management circuit can record logical-to-physical mapping information in the buffer [070-0072][0075]), and when returning from a power source cut off, generating the logical-physical address conversion information based on the physical-logical address conversion information in the non-volatile medium (In response to being in a state indicating the power has just been turned back on, the second mapping table (the logical-to-physical address conversion information [0111]) is updated according to the physical-to-logical mapping table stored in the rewriteable non-volatile memory module [0115-0117][Fig 19, Step S1909])
While Yeh discloses storing mapping table information in a buffer memory, Yeh does not explicitly disclose the buffer memory is a memory that has an access performance higher than that of the nonvolatile memory as claimed below:
a memory having access performance higher than that of the nonvolatile medium
However Thomas discloses:
a memory having access performance higher than that of the nonvolatile medium (Thomas discloses storing a primary mapping table in a fast access memory such as DRAM [0030])
The disclosures by Yeh and Thomas are analogous to the claim invention because they are in the same field of endeavor of address translation.


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 7, claim 7 states “wherein the control information stored in the memory is further stored into a second nonvolatile medium, and a storage completion flag is stored in the second nonvolatile memory to indicate that the control information has been successfully stored in the second nonvolatile memory, the logical-physical address conversion information is read from the second nonvolatile medium when the storage completion flag is present, and the logical-physical address conversion information is created from the physical-logical address conversion information in the first nonvolatile medium when the storage completion flag is not present”. The closest prior art of record is Yeh. While Yeh discloses storing control information from a buffer to a nonvolatile memory, Yeh does not discloses storing a completion flag and the logical-physical address conversion information is read from the 

Response to Arguments
The objection to the title has been withdrawn in light of the instant amendment to the title.
The Claim objection to claim 7 has been withdrawn in light of the instant amendments to claim 7.
The 112(b) rejections have been withdrawn in light of the instant amendments to the claims.
On Pages 8-9, the Applicant argues:
“Independent Claim 1 
Claim 1 recites and Yeh, either alone or in combination with Thomas, fails to disclose, inter alia, "the processor unit stores the physical-logical address conversion information in the first nonvolatile medium and the memory, stores the logical-physical address conversion information in the memory, and when returning from a power source cut off, generates the logical- physical address conversion information based on the physical-logical address conversion information in the first nonvolatile medium." 
At most, the cited prior art references disclose examples in which address conversion information is stored in a non-volatile medium at the end of a storage operation. These references are not concerned with reducing the memory footprint of the address conversion information. 
In contrast, embodiments of Claim 1 may reduce the memory footprint of the address conversion information in the memory to increase memory capacity. However, as a result, a portion of the conversion information may be lost during a power failure. Thus, embodiments of Claim 1 regenerate the lost portion of the conversion information (i.e., the logical-physical address conversion information, stored in the potentially volatile memory) based on the retained portion of 
For at least the reasons expressed above, Applicant respectfully requests that the rejection of Claim 1 be withdrawn, and that this claim be passed to allowance. 
5.2. Dependent Claims 2-6 and 9-11 
Claims 2-6 and 9-11 each depend, either directly or indirectly, from independent Claim 1. They are believed to be patentably distinguished for at least the same reasons as expressed above in relation to Claim 1, as well as for the additional elements recited therein and in any intervening claim. Accordingly, Applicant respectfully requests that the rejections of Claims 2-6 and 9-11 be withdrawn, and that these claims be passed to allowance. 
5.3. Independent Claim 13 
Claim 13 recites and, for similar reasons as expressed above in relation to Claim 1, Yeh, either alone or in combination with Thomas, fails to disclose, inter alia, "the processor unit storing8 
Application No. 16/808,259 Attorney Docket No. 124809-0069UT01the physical-logical address conversion information in the nonvolatile medium and the memory, storing the logical-physical address conversion information in the memory, and when returning from a power source cut off, generating the logical-physical address conversion information based on the physical-logical address conversion information in the nonvolatile medium." Accordingly, Applicant respectfully requests that the rejection of Claim 13 be withdrawn, and that this claim be passed to allowance.” 

Regarding the Applicants argument that neither Yeh nor Thomas disclose generating logical-physical address conversion information based on the physical-logical address conversion information upon returning from a power cut-off, the Examiner respectfully disagrees.
Specifically, the Examiner notes the claim mapping above to the newly added amendment. Yeh discloses that in response to being in a state where the power has just been turned back on (i.e. returning from a power cut-off), the logical-physical mappings can be updated according to the physical-logical mapping information [0115-0117]. Therefore, Yeh discloses the newly added amendments. 
Regarding the Applicants argument that the dependent claims are allowable at least due to their dependencies on the independent claim, the Examiner respectfully respectfully notes the indication of allowable subject matter regarding claims 7 and 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183